Exhibit 10.3
August 3, 2009
Arthur Chong
Senior Vice President, General Counsel and Secretary
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Dear Art:
          Broadcom Corporation considers it essential to its best interests and
those of its shareholders that you be encouraged to remain with the company and
continue to devote your full attention to Broadcom’s business, notwithstanding
the possibility that your employment with Broadcom might end in connection with
or following a Change of Control event defined in Section (14) of the revised
Appendix II set forth below (“Change in Control”). Accordingly, the Compensation
Committee of the Broadcom Board of Directors (the “Compensation Committee”) has
decided to continue your participation in the special change in control
severance benefit program (the “Program”) for an additional one-year period
ending August 18, 2010. The purpose of this new letter agreement (the “New
Agreement”) is to restate the terms and conditions that will govern your
continued participation in the Program. Your prior participation in the Program
was initially governed by the October 27, 2008 letter agreement between you and
Broadcom at the time you first became a participant in the Program (the
“Original Letter Agreement”). Except for a few changes necessary to comply with
developments in the laws and regulations applicable to the Program and to
clarify certain provisions governing post-employment coverage under certain
Broadcom employee benefit plans, the terms and conditions set forth in this New
Agreement are substantially the same as those in effect under the Appendix II to
your Original Letter Agreement.
          Appendix II as currently in effect under your Original Letter
Agreement is hereby superseded by new Appendix II set forth below and shall
cease to have any force or effect upon your execution of this New Agreement. All
the other terms and provisions of your Original Letter Agreement governing your
employment with Broadcom shall remain in full force and effect and shall not in
any way be revised, modified or amended by any provision of this New Agreement.
REVISED APPENDIX II — CHANGE IN CONTROL SEVERANCE BENEFIT PROGRAM
          Your participation in the Program will continue under this New
Agreement from August 19, 2009 through August 18, 2010 (such term, together with
any renewals thereof, to constitute the “Term”). On August 19 of each calendar
year, beginning with the 2010 calendar year, the Term shall, without any action
by Broadcom or the Compensation Committee,

 



--------------------------------------------------------------------------------



 



automatically be extended for one (1) additional year unless, before any such
automatic renewal date, the Compensation Committee, by a majority vote,
expressly determines that the automatic extension for such year shall not apply.
          Employment with Broadcom is at-will, and Broadcom may unilaterally
terminate your employment with or without “Cause” or in the event of your
“Disability.” You may terminate your employment with or without “Good Reason,”
and your employment will automatically terminate upon your death. Any
termination of your employment by Broadcom or you during the Term (or, if your
employment extends beyond the Term, during the first twenty-four (24) months
following a Change in Control that occurs during the Term) shall be communicated
by a “Notice of Termination.”
          If a Change in Control is effected during the Term and within
twenty-four (24) months after the effective date of that Change in Control:
          (i) Broadcom unilaterally terminates your employment other than for
Cause or Disability, or
          (ii) you terminate your employment for Good Reason,
          Broadcom shall make the payments and provide the benefits described
below, provided you were employed on a full-time basis by Broadcom immediately
prior to such termination and, with respect to certain of those benefits, there
is compliance with each of the following requirements (the “Severance Benefit
Requirements”):
          (i) you deliver the general release required under Section (25) (the
“Required Release”) within the applicable time period following your Date of
Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Section (9), and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
          The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:
     (1) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to two (2) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant Section (16) due to an excessive reduction in your base
salary, then your rate of base salary immediately before such reduction) and
(B) the average of your actual annual bonuses for the three calendar years (or
such fewer number of calendar years of employment with Broadcom) immediately
preceding the calendar year in which such termination of employment occurs. Such
Cash Severance shall be payable over a twenty-

2



--------------------------------------------------------------------------------



 



four (24)-month period in successive equal bi-weekly or semi-monthly
installments in accordance with the payment schedule in effect for your Base
Salary on your Date of Termination. Subject to the deferral provisions of
Section (8) below, the Cash Severance payments will begin on the first regular
pay day, within the sixty (60) day period measured from the date of your
Separation from Service, on which your Required Release is effective following
the expiration of the maximum review/delivery period and all applicable
revocation periods, but in no event shall such initial payment be made later
than the last business day of such sixty (60)-day period on which the Required
Release is so effective. The installment payments shall cease once you have
received the full amount of your Cash Severance. The installment payments shall
be treated as a series of separate payments for purposes of the final Treasury
Regulations under Section 409A (“Section 409A”) of the Code. However, the amount
of Cash Severance to which you may be entitled pursuant to the foregoing
provisions of this Section (1) shall be subject to reduction in accordance with
Section (9) in the event you breach your restrictive covenants under Section
(9).
     (2) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, that are outstanding on your
Date of Termination and not otherwise fully vested shall be subject to
accelerated vesting in accordance with the following provisions:
     (i) On the date your timely executed and delivered Required Release becomes
effective following the expiration of the maximum review/delivery period and any
applicable revocation period (the “Release Condition”), you will receive
twenty-four (24) months of service vesting credit under each of your outstanding
stock options, restricted stock units and other equity awards.
     (ii) The portion of each of your outstanding stock options, restricted
stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twenty-four
(24) successive equal monthly installments over the twenty-four (24)-month
period measured from your Date of Termination (the “Additional Monthly
Vesting”), provided that during each successive month within that twenty-four
(24)-month period (x) you must comply with all of your obligations under your
Confidentiality and Invention Assignment Agreement with Broadcom that survive
the termination of your employment with Broadcom and (y) you must comply with
the restrictive covenants set forth in Section (9). In the event that you
violate the Confidentiality and Invention Assignment Agreement or engage in any
of the activities precluded by the restrictive covenants set forth in Section
(9), you shall not be entitled to any Additional Monthly Vesting for and after
the month in which such violation or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of

3



--------------------------------------------------------------------------------



 



Termination or (if later) the end of the one-month period measured from each
installment vesting date of that option in accordance herewith or (B) the
applicable expiration date of the maximum ten (10)-year or shorter option term.
Upon your satisfaction of the Release Condition, the limited post-termination
exercise period for any other options granted to you by Broadcom and outstanding
on your Date of Termination shall also be extended in the same manner and to the
same extent as your accelerated options.
     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section (2) shall be issued as follows: The shares subject
to that award that vest upon the satisfaction of the Release Condition shall be
issued within the sixty (60) day period measured from the date of your
Separation from Service, but in no event later than the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the date of your
Separation from Service on which the Release Condition is satisfied, unless
subject to further deferral pursuant to the provisions of Section (8) below the
(“Initial Issuance Date”), and each remaining share subject to such restricted
stock unit award shall be issued on the next regularly-scheduled share issuance
date for that restricted stock unit award (currently, the 5th day of February,
May, August and November each year) following the prescribed vesting date for
that share in accordance with this Section (2), but in no event earlier than the
Initial Issuance Date.
     (3) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
          A. Provided you and your spouse and eligible dependents elect to
continue medical care coverage under Broadcom’s group health care plans pursuant
to the applicable COBRA provisions, Broadcom will make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to you in an amount equal to thirty-six
(36) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain COBRA coverage for yourself, your
spouse and eligible dependents under Broadcom’s employee group health plan at
the level in effect for each of you on such Date of Termination exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the earlier of (A) the first business day of the first calendar month, within
the sixty (60) day period measured from the date of your Separation from
Service, that is coincident with or next following the date on which your
Required Release is effective following the expiration of the maximum
review/delivery period and all applicable revocation periods or (B) the last
business day of such sixty (60) day period on which such Required Release is so
effective. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall
be subject to the deferred payment provisions of Section (8) below, to the
extent such payment exceeds the applicable dollar amount under section 402(g)(1)
of the Code for the year in which your Separation from Service occurs. In
addition, Broadcom cannot provide any assurances hereunder as to the

4



--------------------------------------------------------------------------------



 



maximum period for which you and your spouse and dependents may in fact be
entitled to COBRA health care coverage under the Broadcom group health care
plans, and it is expected that such coverage will cease prior to the expiration
of the thirty-six month period measured from your Date of Termination, except
under certain limited circumstances.
          B. You shall also be entitled to an additional lump sum cash payment
(the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to
twelve (12) times the amount by which (i) the monthly cost payable by you, as
measured as of your Date of Termination, to obtain post-employment continued
coverage under Broadcom’s employee group term life insurance and disability
insurance plans at the level in effect for you on such Date of Termination
exceeds (ii) the monthly amount payable at that time by a similarly-situated
executive whose employment with Broadcom has not terminated to obtain similar
coverage. Broadcom shall pay the Lump Sum Insurance Benefit Payment to you
concurrently with the payment of the Lump Sum Health Care Benefit, provided,
however, that the Lump Sum Insurance Benefit Payment shall be subject to the
deferred payment provisions of Section (8) below, to the extent such payment,
when added to the Lump Sum Health Care Payment, exceeds the applicable dollar
amount under section 402(g)(1) of the Code for the year in which your Separation
from Service occurs.
          Should you wish to obtain such actual post-employment continued
coverage under Broadcom’s group term life insurance and disability insurance
plans, Broadcom shall serve as the agent for transmitting your required monthly
premium payments for such coverage to the applicable insurance companies.
Broadcom shall serve such agency role solely to facilitate the payment of those
monthly premiums to the applicable insurance companies and shall not be
responsible or liable for any loss of coverage you may incur under such plans by
reason of (i) your failure to make the required monthly premium payments to
Broadcom on a timely basis so as to allow their transmittal to such insurance
companies by the applicable due dates (including any applicable grace periods)
or (ii) the failure of the insurance companies to make such post-employment
coverage available under their applicable plans.
     (4) Additional Payments Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
          (i) any cash bonus that was not vested on your Date of Termination
because a requirement of continued employment had not yet been satisfied by you,
but with respect to which the applicable performance goal or goals had been
fully attained as of your Date of Termination (for the avoidance of doubt, a
bonus shall be payable under this clause (i) only to the extent that any
performance criteria with respect to such bonus had been satisfied during the
applicable performance period), and
          (ii) provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.

5



--------------------------------------------------------------------------------



 



     Any bonus payment to which you become entitled under clause (i) of this
Section (4) shall be paid to you at the same time you are paid your first Cash
Severance installment under Section (1), after taking into account any required
deferral under Section (8) and, provided further that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall also be subject to an appropriate present value discount
reasonably reflecting the time value of money, in accordance with the Treasury
Regulations under Code Section 162(m), to the extent such payment is in fact
made earlier than the scheduled payment date for that bonus under the applicable
Broadcom bonus plan or arrangement. Any bonus payment to which you may become
entitled under clause (ii) of this Section (4) shall also be paid to you at the
same time or (if later) the tenth business day following the date the
Compensation Committee awards you such discretionary bonus, subject to any
required deferral under Section (8).
     The amounts set forth in Sections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section (9).
     (5) Accrued Salary, Expenses and Bonus. On your Date of Termination,
Broadcom shall pay you (i) any earned but unpaid base salary through that date
based on the rate in effect at the time the Notice of Termination is given,
(ii) any unreimbursed business expenses incurred by you, and (iii) any cash
bonus that had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period and if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement). However, any vested amounts deferred by you under
one or more Broadcom non-qualified deferred compensation programs or
arrangements subject to Section 409A that remain unpaid on your Date of
Termination shall be paid at such time and in such manner as set forth in each
applicable plan or agreement governing the payment of those deferred amounts,
subject, however, to the deferred payment provisions of Section (8) below.
     (6) Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay, if
any (based on your then-current rate of base salary). Any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs subject to Section 409A that remain unpaid on your Date of Termination
shall be paid at such time

6



--------------------------------------------------------------------------------



 



and in such manner as set forth in each applicable plan or agreement governing
the payment of those deferred amounts, subject, however, to the deferred payment
provisions of Section (8) below. Any other vested amounts owed to you under any
other compensation plans or programs will be paid to you in accordance with the
terms and provisions of each such applicable plan or program.
     (7) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract, agreement, etc. of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract or agreement referred to in Section 24
(all such other amounts and benefits being hereinafter referred to as “Other
Benefits”), in accordance with the terms of such plan, program, policy,
practice, contract or agreement. However, the payment of such Other Benefits
shall be subject to any applicable deferral period under Section (8) below to
the extent such benefits constitute items of deferred compensation subject to
Section 409A.
          Notwithstanding the foregoing provisions of this Section (7), in no
event shall you be allowed to participate in the Broadcom Corporation 1998
Employee Stock Purchase Plan, as amended and restated, or the 401(k) Employee
Savings Plan following your Date of Termination or to receive any substitute
benefits hereunder in replacement of those particular benefits, but you shall be
entitled to the full value of any benefits accrued under such plans prior to
your Date of Termination.
     (8) Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
          A. Notwithstanding any provision in this Appendix II to the contrary
other than Section (8)B below, no payment or benefit under the Program that
constitutes an item of deferred compensation under Section 409A and becomes
payable in connection with your termination of employment will be made to you
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of your Separation from Service or (ii) the date of your death, if you
are deemed to be a Specified Employee at the time of such Separation from
Service and such delayed commencement is otherwise required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Any cash amounts
to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Section (8)A
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum, either from the grantor trust or by Broadcom directly, on the
first day of the seventh (7th)

7



--------------------------------------------------------------------------------



 



month after the date of your Separation from Service or, if earlier, the first
day of the month immediately following the date Broadcom receives proof of your
death. Any remaining payments due under the Program will be paid in accordance
with the normal payment dates specified herein.
          B. The portion of your Lump Sum Health Care Payment that is not in
excess of the applicable dollar amount in effect under Section 402(g)(1)(B) of
the Code for the calendar year in which your Separation from Service occurs
shall not be subject to the Section (8)A deferred payment requirement. If the
Lump Sum Health Care Benefit does not exceed such dollar amount, then the
deferred payment provisions of Section (8)A shall not be applicable to the Lump
Sum Insurance Benefit Payment to the extent the dollar amount of that payment,
when added to the Lump Sum Health Care Payment, does not exceed the applicable
dollar amount in effect under Section 402(g)(1)(B) of the Code for the calendar
year in which your Separation from Service occurs.
          C. It is the intent of the parties that the provisions of this
Appendix II comply with all applicable requirements of Section 409A.
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Appendix II would otherwise contravene the applicable
requirements or limitations of Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Section 409A and the applicable
Treasury Regulations thereunder.
     (9) Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1), (2)(ii) and
(10) of this Appendix II are, in addition to your satisfaction of the Release
Condition, also subject to your compliance with each of the following covenants
during the two (2) year period measured from your Date of Termination, and those
enumerated severance benefits will immediately cease or be subject to reduction
in accordance herewith should you breach any of the following covenants:
     A. You shall not directly or indirectly encourage or solicit any employee,
consultant or independent contractor to leave the employ or service of Broadcom
(or any affiliated company) for any reason or interfere in any other manner with
any employment or service relationships at the time existing between Broadcom
(or any affiliated company) and its employees, consultants and independent
contractors.
     B. You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.
     C. You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or

8



--------------------------------------------------------------------------------



 



provide any advice or assistance to any business, enterprise or other entity
that is engaged in any line of business that competes with one or more of the
lines of business that were conducted by Broadcom during the Term of your
employment or that are first conducted after your Date of Termination but which
you were aware were under serious consideration by Broadcom prior to your Date
of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
     D. You shall not, directly or indirectly, make any adverse, derogatory or
disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors or any officers,
members of management or shareholders of Broadcom or (ii) any practices,
procedures or business operations of Broadcom (or any affiliated company).
     Should you breach any of the restrictive covenants set forth in this
Section (9), then you shall immediately cease to be entitled to any Gross-Up
Payment under Section 10 below or any Cash Severance Payments pursuant to
Section (1) in excess of the greater of (i) one (1) times the sum of (A) your
annual rate of base salary (using your then current rate or, if you terminate
your employment for Good Reason pursuant to Section 16 due to an excessive
reduction in your base salary, then your rate of base salary immediately before
such reduction) and (B) the average of your actual annual bonuses for the three
calendar years (or such fewer number of calendar years of employment with
Broadcom) immediately preceding the calendar year in which such termination of
employment occurs (which minimum amount represents partial consideration for
your satisfaction of the Release Consideration) or (ii) the actual Cash
Severance Payments you have received through the date of such breach. In
addition, all Additional Monthly Vesting of any stock options, restricted stock
units, other equity awards or unvested share issuances outstanding at the time
of such breach shall cease as of the month in which such breach occurs, and no
further Additional Monthly Vesting shall occur thereafter. Broadcom shall also
be entitled to recover at law any monetary damages for any additional economic
loss caused by your breach and may, to the maximum extent allowable under
applicable law, seek equitable relief in the form of an injunction precluding
you from continuing such breach.
     (10) Tax Gross-Up Payment.
     A. In the event that (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Appendix II or any other
agreement with Broadcom constitute a parachute payment under Section 280G of the
Code (collectively, the “Parachute Payment”) subject to the excise tax imposed
under Section 4999 of the Code or any interest or penalties related to such
excise tax (with such excise tax and related interest and penalties to be
collectively referred to as the “Excise Tax”) and (ii) it is determined by an
independent registered public accounting firm selected by Broadcom from among
the largest four accounting firms in the United States (the “Accounting Firm”)
that the Present Value (measured as of effective date of the Change in Control)
of your aggregate Parachute Payment exceeds one hundred twenty percent

9



--------------------------------------------------------------------------------



 



(120%) of your Permissible Parachute Amount, then you will be entitled to
receive from Broadcom an additional payment (the “Gross-Up Payment”) in a dollar
amount such that after your payment of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, you retain a net amount equal to the Excise Tax
imposed upon your aggregate Parachute Payment. Notwithstanding the foregoing,
you shall not be entitled to any Gross-Up Payment unless there is compliance
with each of the Severance Benefit Requirements set forth above.
     For purposes of determining your eligibility for such Gross-Up Payment, the
following definitions will be in effect:
     “Present Value” means the value, determined as of the date of the Change in
Control, of each payment or benefit in the nature of compensation to which you
become entitled in connection with the Change in Control or your subsequent
termination of employment with Broadcom that constitutes a Parachute Payment.
The Present Value of each such payment or benefit shall be determined in
accordance with the provisions of Code Section 280G(d)(4), utilizing a discount
rate equal to one hundred twenty percent (120%) of the applicable Federal rate
in effect at the time of such determination, compounded semi-annually to the
effective date of the Change in Control.
     “Permissible Parachute Amount” means a dollar amount equal to the 2.99
times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.
     Should the aggregate Present Value (measured as of the Change in Control)
of your aggregate Parachute Payment not exceed one hundred twenty percent (120%)
of your Permissible Parachute Amount, then no Gross-Up Payment will be made to
you, and your payments and benefits under this Appendix II shall instead be
subject to reduction in accordance with the benefit limitation provisions of
Section (11).
     B. All determinations as to whether any of the payments or benefits to
which you become entitled in accordance with the provisions of this Appendix II
or any other agreement with Broadcom constitute a Parachute Payment, whether a
Gross-Up Payment is required with respect to any Parachute Payment, the amount
of such Gross-Up Payment, and any other amounts relevant to the calculation of
such Gross-Up Payment, will be made by the Accounting Firm. Such Accounting Firm
will make the applicable determinations (the “Gross-Up Determination”), together
with detailed supporting calculations regarding the amount of the Excise Tax,
any required Gross-Up Payment and any other relevant matter, within thirty
(30) days after the date of your Separation from Service. In making the Gross-Up
Determination, the Accounting Firm shall make a reasonable determination of the
value of the restrictive covenants to which you will be subject under Section
(9), and the amount of your potential Parachute Payment shall accordingly be
reduced by the value of those restrictive covenants to the extent consistent
with Code Section 280G and the Treasury Regulations thereunder. The Gross-Up
Determination made by the Accounting Firm will be binding upon both you and
Broadcom. The Gross-Up Payment (if any) determined on the basis of the Gross-Up

10



--------------------------------------------------------------------------------



 



Determination shall be paid to you or on your behalf within ten (10) business
days after the completion of such Determination or (if later) at the time the
related Excise Tax is remitted to the appropriate tax authorities.
     C. In the event that your actual Excise Tax liability is determined by a
Final Determination to be greater than the Excise Tax liability taken into
account for purposes of any Gross-Up Payment or Payments initially made to you
pursuant to the provisions of Section (10)B, then within thirty (30) days
following that Final Determination, you shall notify Broadcom of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any supplemental Gross-Up Payment attributable to that excess Excise Tax
liability. Broadcom shall make the supplemental Gross-Up payment to you within
ten (10) business days following the completion of the applicable calculations
or (if later) at the time such excess tax liability is remitted to the
appropriate tax authorities. In the event that your actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to you
pursuant to the provisions of Section (10)B, then you shall refund to Broadcom,
promptly upon receipt (but in no event later than ten (10) business days after
such receipt), any federal or state tax refund attributable to the Excise Tax
overpayment. For purposes of this Section (10)C, a “Final Determination” means
an audit adjustment by the Internal Revenue Service that is either (i) agreed to
by both you and Broadcom or (ii) sustained by a court of competent jurisdiction
in a decision with which both you and Broadcom concur or with respect to which
the period within which an appeal may be filed has lapsed without a notice of
appeal being filed.
     D. Should the Accounting Firm determine that any Gross-Up Payment made to
you was in fact more than the amount actually required to be paid to you in
accordance with the provisions of Section (10)B, then you will, at the direction
and expense of Broadcom, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, Broadcom, and otherwise reasonably
cooperate with Broadcom to correct such overpayment. Furthermore, should
Broadcom decide to contest any assessment by the Internal Revenue Service of an
Excise Tax on one or more payments or benefits provided you under this
Appendix II or otherwise, you will comply with all reasonable actions requested
by Broadcom in connection with such proceedings, but shall not be required to
incur any out-of-pocket costs in so doing.
     E. Notwithstanding anything to the contrary in the foregoing, any Gross-Up
Payments due you under this Section (10) shall be subject to the hold-back
provisions of Section (8). In addition, no Gross-Up Payment shall be made later
than the end of the calendar year following the calendar year in which the
related taxes are remitted to the appropriate tax authorities or such other
specified time or schedule that may be permitted under Section 409A of the Code.
To the extent you become entitled to any reimbursement of expenses incurred at
the direction of Broadcom in connection with any tax audit or litigation
addressing the existence or amount of the Excise Tax, such reimbursement shall
be paid to you no later than the later of (i) the close of the calendar

11



--------------------------------------------------------------------------------



 



year in which the Excise Tax that is the subject of such audit or litigation is
paid by you or (ii) the end of the sixty (60)-day period measured from such
payment date. If no Excise Tax liability is found to be due as a result of such
audit or litigation, the reimbursement shall be paid to you no later than the
later of (i) the close of the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation or (ii) the end of the sixty (60)-day period measured from the date
the audit is completed or the date the litigation is so settled or resolved.
          (11). Benefit Limitation. The provisions of this Section (11) shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of this Appendix II or any other
agreement with Broadcom would otherwise constitute a Parachute Payment that is
subject to the Excise Tax and (ii) it is determined by the Accounting Firm that
the Present Value (measured as of effective date of the Change in Control) of
your aggregate Parachute Payment does not exceed one hundred twenty percent
(120%) of your Permissible Parachute Amount or you are not otherwise entitled to
the Gross-Up Payment by reason of your failure to comply with your restrictive
covenants under Section (9) or any other of your Severance Benefit Requirements.
          In such event, those payments and benefits will be subject to
reduction to the extent necessary to assure that you receive only the greater of
(i) your Permissible Parachute Amount or (ii) the amount which yields you the
greatest after-tax amount of benefits after taking into account any excise tax
imposed under Section 4999 of the Code on the payments and benefits provided to
you under this Appendix II (or on any other benefits to which you may be
entitled in connection with a change in control or ownership of Broadcom or the
subsequent termination of your employment with Broadcom). To the extent any such
reduction is required, the dollar amount of your Cash Severance under Section
(1) of this Appendix II will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis pursuant to Section (2) of this Appendix II shall be reduced (based on the
value of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that not result in any impermissible deferral or
acceleration of benefits under Section 409A.
          Notwithstanding the foregoing, in determining whether the benefit
limitation of this Section (11) is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9) of this Appendix II, and the amount of your
potential Parachute Payment shall accordingly be reduced by the value of those
restrictive covenants to the extent consistent with Code Section 280G and the
Treasury Regulations thereunder.
     (12). Other Terminations. If your employment is terminated during the Term
for Cause or by reason of your death or Disability, or you terminate your
employment during the Term without Good Reason, your participation in the
Program shall terminate without any further obligations of Broadcom to you or
your legal representatives under the Program, other than for timely payment of
the Accrued Obligations owed you and the payment or provision of

12



--------------------------------------------------------------------------------



 



any Other Benefits to which you are entitled. However, in the event your
employment is terminated during the Term by reason of your death or Disability,
then
     (i) Broadcom shall also pay the bonuses described in Section (4) above, if
any, to you or your legal representative, with the payment under paragraph
(i) of such subsection to be made within sixty (60) days after the date of your
Separation from Service due to death or Disability, subject to any required
holdback under Section (8) and provided further that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement, and with the payment of any bonus due you under
paragraph (ii) of Section (4) to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section (8); and
     (ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Program, any unvested portion of any
stock options, restricted stock units or other equity awards granted to you by
Broadcom, whether before or after the date of this New Agreement, shall
immediately vest in full on your Date of Termination and remain exercisable by
you or your legal representative for 12 months after the Date of Termination.
     The shares of Broadcom Class A common stock subject to any restricted stock
unit award that vests on an accelerated basis in accordance with the foregoing
shall be issued within the sixty (60) day period measured from the date of your
Separation from Service due to your death or Disability, but in no event later
than the next regularly-scheduled share issuance date for that restricted stock
unit award date (currently, the 5th day of February, May, August and November
each year) following the date of your Separation from Service, unless subject to
further deferral pursuant to the provisions of Section (8) above.
     (13). Scope of Coverage. The provisions of this Appendix II apply only
(i) in the event of a Change of Control followed by a subsequent termination of
your employment by Broadcom without Cause or by you for Good Reason within
twenty-four (24) months thereafter or, with respect to the benefits set forth in
Section (12) above, (ii) in the event of your death or Disability. In all other
events where your employment is terminated, Broadcom’s normal severance policies
will apply.
     (14). Change of Control. For purposes of the Program, a “Change of Control”
shall mean a change in ownership or control of Broadcom effected through any of
the following transactions:
          (i) a shareholder-approved merger, consolidation or other
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding securities of the successor
corporation are immediately after such transaction, beneficially owned, directly
or indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,

13



--------------------------------------------------------------------------------



 



          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of Broadcom’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involve a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or
          (iv) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
     (15). Cause. Broadcom may terminate your employment with or without Cause.
For purposes of the Program, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
     (i) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
     (ii) You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
     (iii) You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under 1934 Act shall not be deemed a material violation for purposes of
this Section 15(iii). Furthermore, with respect to filing reports or
certifications you

14



--------------------------------------------------------------------------------



 



are required to provide under the 1934 Act, with respect to a transaction’s
compliance with the requirements of Rule 144 under the Securities Act of 1933,
as amended or with respect to the implementation of your 10b5-1 Plan, you shall
not have committed a material violation for purposes of this Section 15(iii) if
the violation occurred because you relied in good faith on a certification or
certifications provided by Broadcom or an authorized employee or agent of
Broadcom, unless you knew or should have known after reasonable diligence that
such certification was inaccurate, or upon the processes or actions of the
securities brokerage firm handling your transactions in Broadcom equities
provided that you have used a nationally recognized securities brokerage firm
with substantial prior experience in and established regular procedures for
handling option and equity transactions by executive officers of public
companies in the United States; or;
     (iv) You willfully and knowingly participate in the preparation or release
of false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Program.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.

15



--------------------------------------------------------------------------------



 



     (16). Good Reason. You may terminate your employment for Good Reason at any
time within the twenty-four (24)-month period measured from the effective date
of a Change in Control that occurs during the Term. For purposes of the Program,
“Good Reason” shall mean:
     (i) except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the Letter Agreement, or any other action by Broadcom that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
     (ii) a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the Letter Agreement or as the same may be
increased from time-to-time during the Term;
     (iii) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash incentive awards from the levels in effect on the date of the
Letter Agreement by more than fifteen percent (15%) in the aggregate; provided,
however, that (i) a reduction in your bonuses or cash incentive awards that is
part of a broad-based reduction in corresponding bonuses or awards for
management employees and pursuant to which your bonuses or awards s are not
reduced by a greater percentage than the reductions applicable to other
management employees and (ii) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards shall not
constitute Good Reason;
     (iv) Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the
Letter Agreement;
     (v) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
     (vi) any failure by Broadcom to comply with and satisfy Section 26 of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under the Program.

16



--------------------------------------------------------------------------------



 



     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Sections 16(ii) or 16(iii)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good Reason. Furthermore, no act, occurrence or
condition set forth in this Section 16 shall constitute Good Reason if you
consent in writing to such act, occurrence or condition, whether such consent is
delivered before or after the act, occurrence or condition comes to pass.
     (17). Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
     (18). Death. Your employment shall terminate automatically upon your death.
     (19). Disability. If your Disability occurs during the Term and no
reasonable accommodation is available to permit you to continue to perform the
essential duties and responsibilities of your position, Broadcom may give you
written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full-time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to be total and permanent by
two (2) physicians selected by Broadcom or its insurers and reasonably
acceptable to you or your legal representative and (ii) to the extent you are
eligible to participate in Broadcom’s long-term disability plan, entitles you to
the payment of long-term disability benefits from Broadcom’s long-term
disability plan commencing immediately on the Disability Effective Date.
     (20). Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
     (21). Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.
     (22). Separation from Service. For purposes of the Program, “Separation
from Service” means the cessation of your Employee status and shall be deemed to
occur at such time

17



--------------------------------------------------------------------------------



 



as the level of the bona fide services you are to perform in Employee status (or
as a consultant or other independent contractor) permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services you rendered in Employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which you may have rendered
such service). Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A. In addition to the foregoing, a
Separation from Service will not be deemed to have occurred while you are on a
sick leave or other bona fide leave of absence if the period of such leave does
not exceed six (6) months or any longer period for which you are provided with a
right to reemployment with Broadcom by either statute or contract, provided,
however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes you to be unable to perform your duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and you
are not provided with a right to reemployment by either statute or contract,
then you will be deemed to have Separated from Service on the first day
immediately following the expiration of the applicable six (6)-month or
twenty-nine (29)-month period.
          For purposes of determining whether a Separation from Service has
occurred, you will be deemed to continue in “Employee” status for so long as you
remain in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
          ”Employer Group” means Broadcom and any other corporation or business
controlled by, controlling or under common control with, Broadcom, as determined
in accordance with Sections 414(b) and (c) of the Code and the Treasury
Regulations thereunder, except that in applying Sections 1563(1), (2) and (3) of
the Code for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations.
     (23). Specified Employee. For purposes of the Program, “Specified Employee”
means a “key employee” (within the meaning of that term under Code
Section 416(i)). Accordingly, you will be deemed to be a Specified Employee if
you are at any time during the twelve (12)-month period ending on the last day
of any calendar year:

18



--------------------------------------------------------------------------------



 



          (i) an officer of Broadcom whose annual compensation from Broadcom and
any other members of the Employer Group is in the aggregate greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty (50) officers of Broadcom shall be determined to be Specified
Employees as of the relevant determination date;
          (ii) a five percent (5%) owner of Broadcom or any other member of the
Employer Group; or
          (iii) a one percent (1%) owner of Broadcom or any other member of the
Employer Group whose annual compensation from Broadcom and any other members of
the Employer Group is in the aggregate more than $150,000.
          The Specified Employees shall be determined as of the last day of each
calendar year. If you are determined to be a Specified Employee on any such
date, you will be considered a Specified Employee for purposes of the Program
during the period beginning on the April 1 of the following year and ending on
the March 31 of the next year thereafter.
          For purposes of determining an officer’s compensation when identifying
Specified Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)-2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)-2(d), 2(e) and 2(g).
     (24). Non-exclusivity of Rights. Nothing in the Program shall prevent or
limit your continuing or future participation in any plan, program, policy or
practice provided by Broadcom or any other member of the Employer Group during
your period of employment with Broadcom and for which you may qualify, nor,
subject to Section 2 of this Appendix II, shall anything herein limit or
otherwise affect such rights as you may have under any contract or agreement
with Broadcom or any other member of the Employer Group. Amounts that are vested
benefits or that you are otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with Broadcom or any other
member of the Employer Group on or subsequent to your Date of Termination shall
be payable in accordance with such plan, policy, practice or program or contract
or agreement, except as explicitly modified by this Appendix II.

19



--------------------------------------------------------------------------------



 



     (25). Full Settlement.
          (a) Except as specifically set forth in this Appendix II, Broadcom’s
obligation to make the payments provided for in the Program and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that Broadcom
may have against you or others, except only for any advances made to you or for
taxes that Broadcom is required to withhold by law. In no event shall you be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to you under any of the provisions of the Program, and
such amounts shall not be reduced whether or not you obtain other employment.
          (b) You will not become eligible to receive any of the payments and
benefits provided under Sections 1, 2, 3 and 4 and Section 10 of the Program
unless you execute and deliver to Broadcom, within twenty one (21) days after
your Date of Termination (or within forty-five (45) days after such Date of
Termination, to the extent such longer period is required under applicable law),
a general release in a form acceptable to Broadcom (the “Required Release”) that
(i) releases Broadcom and its subsidiaries, officers, directors, employees, and
agents from all claims you may have relating to your employment with Broadcom
and the termination of that employment, other than claims relating to any
benefits to which you become entitled under the Program, and (ii) becomes
effective in accordance with applicable law upon the expiration of any
applicable revocation period.
     (26). Successors.
               (a) The Program is personal to you and shall not be assignable by
you otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.
               (b) The Program shall inure to the benefit of and be binding upon
Broadcom and its successors and assigns.
               (c) Broadcom will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Broadcom to assume expressly
and agree to perform its obligations under the Program in the same manner and to
the same extent that Broadcom would be required to perform those obligations if
no such succession had taken place. As used in the Program, “Broadcom” shall
include any successor to its business and/or assets as aforesaid that assumes
and agrees to perform the obligations created by the Program by operation of law
or otherwise.
     (27). Amendment. The Program may not be amended or modified with respect to
you other than by a written agreement executed by you and Broadcom or your and
its respective successors and legal representatives.

20



--------------------------------------------------------------------------------



 



          To acknowledge your continued participation in the Program pursuant to
the terms and provisions of this New Agreement and your understanding of its
terms and conditions, please sign, date and return the enclosed copy of this New
Agreement.

            Broadcom Corporation
      By:   /s/ Scott A. McGregor         Scott A. McGregor        President and
Chief Executive Officer     

ACCEPTANCE
          I hereby accept all of the terms and conditions of the New Agreement,
including the revised Appendix thereto, and agree to be bound by all those terms
and conditions.

                  /s/ Arthur Chong       Arthur Chong        Dated: August 16,
2009      

     

21